UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7833


DAVID WATTLETON,

                Plaintiff - Appellant,

          v.

KATHLEEN HAWK SAWYER; ARTHUR F. BEELER; STEPHEN WILLIAMS;
ANGELA WALDEN WEAVER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:02-ct-00772-F)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wattleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David       Wattleton      appeals   the    district       court’s    order

granting in part, and denying in part, his motion for return of

filing fees.       We have reviewed the record and find no reversible

error.     Accordingly, we grant leave to proceed in forma pauperis

and   affirm      for    the    reasons    stated      by   the     district     court.

Wattleton    v.    Sawyer,       No.   5:02-ct-00772-F        (E.D.N.C.       Oct.   10,

2013).      We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented        in   the   materials

before   this     court    and    argument     would    not   aid      the   decisional

process.



                                                                               AFFIRMED




                                           2